Citation Nr: 0110027	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for residuals of a 
corneal abrasion.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for a left hand 
laceration.

6.  Entitlement to service connection for a right hand 
laceration.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a right ankle 
sprain.

9.  Entitlement to service connection for a right elbow 
disorder.

10.  Entitlement to service connection for hyperextension of 
the left elbow.

11.  Entitlement to service connection for a laceration of 
the head.

12.  Entitlement to service connection for a low back 
disorder.

13.  Entitlement to service connection for joint pain 
secondary to an undiagnosed illness.

14.  Entitlement to service connection for night sweats 
secondary to an undiagnosed illness.

15.  Entitlement to service connection for memory loss 
secondary to an undiagnosed illness.

16.  Entitlement to service connection for a diminished 
libido secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1994.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and February 1997 rating 
decisions of the Louisville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office and the St. Paul, Minnesota, VA 
Regional Office and Insurance Center.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for a thyroid disorder, residuals of a corneal abrasion, 
residuals of a right shoulder injury, left and right hand 
lacerations, hypertension, a right ankle sprain, a right 
elbow disorder, hyperextension of the left elbow, a 
laceration of the head, and for joint pain, night sweats, 
memory loss, and a diminished libido, all secondary to 
undiagnosed illnesses, and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of these claims.

2.  There is no medical evidence of record establishing that 
the veteran currently has a thyroid disorder, a corneal 
abrasion, residuals of a right shoulder injury, left or right 
hand lacerations, hypertension, a right ankle sprain, a right 
elbow disorder, hyperextension of the left elbow, a 
laceration of the head, joint pain other than in the knees, 
night sweats, memory loss or a diminished libido.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  No residual of a corneal abrasion was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  No residual of a right shoulder injury was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

4.  A left hand laceration was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

5.  A right hand laceration was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

6.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).

7.  A right ankle sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

8.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

9.  Hyperextension of the left elbow was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

10.  A laceration of the head was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303 (2000).

11.  Joint pain secondary to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

12.  Night sweats secondary to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

13.  Memory loss secondary to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

14.  A diminished libido secondary to an undiagnosed illness 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a thyroid disorder, 
residuals of a corneal abrasion, residuals of a right 
shoulder injury, left and right hand lacerations, 
hypertension, a right ankle sprain, a right elbow disorder, 
hyperextension of the left elbow, a laceration of the head, 
and for joint pain, night sweats, memory loss, and a 
diminished libido, all secondary to undiagnosed illnesses.  
The VA Regional Office (RO) in Louisville, Kentucky, denied 
these claims in November 1995 on their merits, and this 
ensues from that decision. 

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duties to notify a claimant of 
the evidence necessary to substantiate a claim and to assist 
a claimant in the development of a claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that appears to be consistent with 
the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, in a February 1996 statement of the case and March 
1997, October 1997 and May 2000 supplemental statements of 
the case, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claims for service 
connection, and provided him an opportunity to present 
argument and additional evidence on this matter.  The veteran 
took advantage of this opportunity by submitting written 
statements and private medical records in support of his 
claim and by testifying at a hearing held at the RO in 
September 1996. 

Second, the RO has obtained all evidence the veteran has 
identified as being pertinent to his claim.  During the 
September 1996 hearing, the veteran indicated that there were 
no outstanding treatment records to be secured; and since 
then, he has not reported otherwise.  Third, the RO has 
afforded the veteran multiple VA examinations of his claimed 
disorders, and during these examinations, VA physicians 
indicated whether the claimed disorders existed.  The veteran 
claimed that his first examination was inadequate, but after 
other examinations were conducted, he no longer disputed 
their adequacy.  The Board is not aware of any other 
available evidence that might substantiate the veteran's 
claims.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims of entitlement to service connection for a thyroid 
disorder, residuals of a corneal abrasion, residuals of a 
right shoulder injury, left and right hand lacerations, 
hypertension, a right ankle sprain, a right elbow disorder, 
hyperextension of the left elbow, a laceration of the head, 
and for joint pain, night sweats, memory loss, and a 
diminished libido, all secondary to undiagnosed illnesses, 
and has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of these claims.

The veteran claims that he incurred the previously noted 
disorders in service.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection for 
hypertension may be presumed if the disease is shown to have 
manifested to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran served on active duty from June 1975 to October 
1994.  During this time period, he complained of, was treated 
for, or was diagnosed with, corneal irritation and abrasion, 
a soft tissue injury to the right shoulder, left and right 
hand lacerations, a right ankle sprain versus contusion, a 
contusion of the right elbow, hyperextension and a pulling 
injury of the left elbow, and a laceration of the head.  In 
1985, the veteran reported that he had thyroid problems at 
age 12 or 13, but in 1991, an examiner noted no thyroid 
dysfunction.  In 1985 and on retirement examination in August 
1994, the veteran reported that he had high blood 
pressure/hypertension at age 19 and during his divorce, but 
examiners noted "no current problem," and "no sequelae."  
During the retirement examination, the veteran initially had 
a blood pressure reading of 158/104, but a repeat reading 
revealed blood pressure of 142/90.  The examiner did not 
diagnose hypertension based on these findings.

Post-service medical records, specifically, June 1995, August 
1996, October 1996 and December 1998 VA examination reports 
and VA and private outpatient treatment records dated from 
1995 to 2000, do not support the veteran's claims as they 
fail to establish that, since discharge, the veteran has 
received treatment for or been diagnosed a thyroid disorder, 
a corneal abrasion, residuals of a right shoulder injury, a 
left or right hand laceration, hypertension, a right ankle 
sprain, a right elbow disorder, hyperextension of the left 
elbow, a laceration of the head, joint pain (other than in 
the knees, which are already service connected), night 
sweats, memory loss or a diminished libido.  In fact, the 
veteran's representative has admitted as such in a VA Form 
646 (Statement of Accredited Representation in Appealed Case) 
dated August 2000.

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has the claimed disorders.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the existence of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Inasmuch as the veteran has failed to submit competent 
evidence establishing the existence of current disabilities 
resulting from service, his claims of entitlement to service 
connection for a thyroid disorder, residuals of a corneal 
abrasion, residuals of a right shoulder injury, a left or 
right hand laceration, hypertension, a right ankle sprain, a 
right elbow disorder, hyperextension of the left elbow, a 
laceration of the head, and for joint pain, night sweats, 
memory loss, and a diminished libido, all secondary to 
undiagnosed illnesses, must be denied.  


ORDER

Service connection for a thyroid disorder, residuals of a 
corneal abrasion, residuals of a right shoulder injury, left 
and right hand lacerations, hypertension, a right ankle 
sprain, a right elbow disorder, hyperextension of the left 
elbow, a laceration of the head, a low back disorder, joint 
pain secondary to an undiagnosed illness, night sweats 
secondary to an undiagnosed illness, memory loss secondary to 
an undiagnosed illness, and a diminished libido secondary to 
an undiagnosed illness is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for bronchitis and a low back disorder.  
Additional development by the RO is necessary before the 
Board can decide these claims.  

As previously indicated, during the pendency of this appeal, 
a bill was passed that amplifies the VA's duty to assist a 
claimant in the development of his claim.  See VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The newly passed legislation reflects 
that the VA's duty to assist now includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  

In this case, service medical records establish that the 
veteran complained of, or was treated for, bronchitis and low 
back pain during his period of active service.  Post-service 
medical records, specifically, June 1995, October 1996, and 
December 1998 VA examination reports include diagnoses of 
bronchitis, low back pain, and wedging of L1-L2 vertebrae 
consistent with a compression fracture.  In light of these 
findings, the Board believes that these claims must be 
remanded to the RO for the purpose of providing the veteran 
additional, more comprehensive VA examinations, during which 
VA examiners can definitively determine whether the veteran's 
bronchitis and low back disorder, to the extent they 
presently exist, are at least as likely as not related to the 
veteran's period of active service.  

In addition, because these claims are being remanded for 
another purpose, the veteran should be given an opportunity 
to identify and authorize the release of all pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claims for service connection for bronchitis and a low back 
disorder. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
bronchitis and a low back disorder and 
whose records have not yet been secured.  
After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.  

2.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of his 
bronchitis and low back disorder.  The RO 
should provide the examiners with a copy 
of this Remand and the veteran's claims 
file for review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies are conducted, the examiners 
should: (1) indicate whether the veteran 
has bronchitis and/or a low back 
disorder; and if so 
(2) opine whether the bronchitis and/or 
low back disorder is(are) at least as 
likely as not due to the veteran's period 
of active service.  The examiners should 
provide the rationale on which they base 
their opinions. 

3.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



